Citation Nr: 0027019	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  00-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has legal entitlement to VA nonservice-
connected disability pension benefits based on service.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


REMAND

The appellant had active duty with the recognized guerillas 
from February 1945 to September 1945 and regular Philippine 
Army service from September 1945 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 1999, the RO denied 
the appellant's claim for nonservice-connected disability 
pension.  The appellant has perfected an appeal with this 
denial.

On October 4, 2000, the Board was informed by the Manila RO 
that the appellant has requested a personal hearing at the RO 
before a hearing officer.  A hearing on appeal must be 
granted when, as in this case, an appellant expresses a 
desire for a hearing.  38 C.F.R. § 20.700(a) (1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the appellant for a hearing 
at the Manila, Republic of the 
Philippines, RO before a local hearing 
officer.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims ("the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN 
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




